Title: To Thomas Jefferson from Robert Pollard, 21 June 1795
From: Pollard, Robert
To: Jefferson, Thomas



Sir
Richmond June 21st. 1795

Your favor of the 18th is at hand. I have contracted with Mr. James Heron for Six shares in the James River Company at fifty four pounds  the share, which with my Commission amounts to Three hundred twenty Seven pounds 4/4, for which you will please forward a draft on Mr. Barnes.
I hold one share only in the Company which you may take if you please on the same terms. The amount will then be £381.15. as stated at foot. I am Sir Yr Obd: H. servt

Robert Pollard




6 Shares bought of J. Heron a £54
£324. 0.0




Commission at 1 ⅌ Ct
3. 4.4
£327  4.4


1 Share RP’s

£54. 0 0



Com:

    10.8
  54 10.8





£381.15



